         Case 1:21-cr-00370-EGS Document 15-1 Filed 05/25/21 Page 1 of 2




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                         555 Fourth St., N.W.
                                                         Washington, D.C. 20530


                                               May 25, 2021

Martin A. Dietz, Esquire
Attorney for Jennifer Heinl
Email: mdietzesquire@gmail.com

        Re:     United States v. Jennifer Heinl
                Case No. 1:21-CR-370

Dear Counsel:
        In accordance with Rule 16 of the Federal Rules of Criminal Procedure, the Court’s Order
ECF No. 14, and as otherwise required by law (e.g., Brady v. Maryland, 373 U.S. 63 (1963), United
States v. Giglio, 405 U.S. 150 (1972)), on May 19, 2021 and on May 25, 2021, the government has
produced 7 items of preliminary discovery through USAfx, containing the following materials:

    •   (1) FBI Report of Jennifer Heinl’s Interview
    •   (2) NCIC Report of Jennifer Heinl
    •   (3) Employment Report of Jennifer Heinl
    •   (4) FBI Report of Facebook Preservation Request
    •   (5) TTK Face Match Report for Jennifer Heinl
    •   (6) FBI Report of Face Match
    •   (7) One video file with extended footage of the area near the Capitol Crypt on Jan. 6, 2021

    The government will continue to supplement discovery in this case. Due to the extraordinary
nature of the January 6, 2021 Capitol Attack, the government anticipates that a large volume of
materials may contain information relevant to this prosecution. These materials may include, but
are not limited to, surveillance video, statements of similarly situated defendants, forensic searches
of electronic devices and social media accounts of similarly situated defendants, and citizen tips.
The government is working to develop a system that will facilitate access to these materials. In the
meantime, please let me know if there are any categories of information that you believe are
particularly relevant to your client.

       Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.
         Case 1:21-cr-00370-EGS Document 15-1 Filed 05/25/21 Page 2 of 2




        This material is subject to the terms of the Protective Order issued in this case.

        I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant
disclose prior statements of any witnesses defendant intends to call to testify at any hearing or trial.
See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such material
be provided on the same basis upon which the government will provide defendant with materials
relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant provide the government with the appropriate written notice if defendant
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

       I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                               Sincerely,


                                               s/Frances E. Blake __________________________
                                               Frances E. Blake
                                               Assistant United States Attorney




                                                   2
